Cranch, C. J.,
after reviewing authorities, cited, All the cases in which it has been held that the defendant must plead joint-tenancy, or tenancy in common of the plaintiff with others in abatement, are cases of tort.
In cases of contract, whether express or implied, the defendant may show in evidence upon the general issue, that other persons than the plaintiffs are equally entitled to sue. I therefore think we were correct in the opinion which we gave at that trial and would refuse to reinstate the cause. And of this opinion was the whole Court.
In addition to the eases cited in the argument, the following were noticed by the Court: Dockwray v. Dickenson, Skinner, 640; S. C. Comb. 366; Harman v. Witchlow, Latch, 152; Child v. Sands, Salk. 32; Brown v. Hedges, Salk. 290 ; Garrett v. Taylor, Esp. N. P. 117.